707 N.W.2d 196 (2005)
PEOPLE
v.
FELDER.
No. 128721.
Supreme Court of Michigan.
December 27, 2005.
Application for leave to appeal.
SC: 128721, COA: 252307.
On order of the Court, the application for leave to appeal the April 19, 2005 judgment of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to address issue III of defendant's application for leave to appeal in light of the Judgment of Sentence in Wayne Circuit Court case no. 92-010449 indicating that defendant was convicted only for larceny from a person, MCL 750.347, within 28 days after the date of this order.
The application for leave to appeal remains pending.